Citation Nr: 0206950	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  95-00 790	)	DATE
	)
	)


THE ISSUE

Whether August 1990 decisions of the Board of Veterans' 
Appeals (Board), which denied claims including an increase in 
a 50 percent rating for post-traumatic stress disorder (PTSD) 
and a total disability rating based on individual 
unemployability (TDIU rating), should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Hugh D. Cox, Attorney




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


FINDINGS OF FACT

1.  In a June 2000 memorandum decision, the United States 
Court of Appeals for Veterans Claims (Court) affirmed a June 
1997 Board decision on issues decided in that Board decision, 
but the Court remanded to the Board an issue of whether there 
was CUE under 38 U.S.C.A. § 7111 in August 1990 Board 
decisions which denied claims including an increase in a 50 
percent rating for PTSD and a TDIU rating.

2.  The Board received notice from the veteran and his 
attorney in May 2002 indicating that the veteran did not wish 
to pursue a CUE review motion at the current time.  


CONCLUSION OF LAW

Any motion that there was CUE in August 1990 Board decisions 
has been withdrawn and must be dismissed without prejudice.  
38 C.F.R. § 20.1404(f) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f), at 38 
C.F.R. § 20.1404(f) (2001), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  In this case, the veteran has 
not filed a CUE motion, but the Court remanded for 
consideration of that issue at the request of the appellee 
(Secretary of VA).  Under the law of the case, the Board must 
address the CUE issue.  However, the appellant may withdraw a 
CUE motion, without prejudice to refiling, as provided by 38 
C.F.R. § 20.1404(f).  The veteran's statement, through his 
attorney, received in May 2002, relates that there is no CUE 
motion pending, that the veteran has made no specific CUE 
arguments, and that the veteran wished to retain his right to 
file a CUE claim in the future.  This constitutes a 
withdrawal of the implied CUE motion, as remanded by the 
Court.  Inasmuch as the motion for CUE review in this case 
has now been withdrawn, the motion is dismissed, without 
prejudice to refiling.


ORDER

The CUE motion is dismissed without prejudice to refiling.


		
L. W. TOBIN
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2001); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (2001).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.



